      Case 3:18-cv-00389-MMD-WGC Document 54 Filed 09/09/20 Page 1 of 2




                      UNITED STATES DISTRICT COURT
                           DISTRICT OF NEVADA


ARTHUR LEE GARRISON,                 )                 3:18-cv-00389-MMD-WGC
                                     )
                        Plaintiff,   )                 MINUTES OF THE COURT
        vs.                          )
                                     )                 September 9, 2020
NEVADA DEPARTMENT OF                 )
CORRECTIONS, et al.,                 )
                                     )
                        Defendants.  )
____________________________________ )

PRESENT: THE HONORABLE WILLIAM G. COBB, U.S. MAGISTRATE JUDGE

DEPUTY CLERK:         KAREN WALKER            REPORTER:        NONE APPEARING

COUNSEL FOR PLAINTIFF(S): NONE APPEARING

COUNSEL FOR DEFENDANT(S): NONE APPEARING

MINUTE ORDER IN CHAMBERS:

        Before the court is Plaintiff’s “Motion for Request Extension in Court for Discovery and
Trial” (ECF No. 53). Plaintiff requests an extension due to Plaintiff not being able to see his
medical file when requested and that Defendant Dr. Walls was just served with the summons and
complaint. (Id. at 1.)

        Plaintiff’s “Motion for Request Extension in Court for Discovery and Trial” (ECF No. 53)
is GRANTED IN PART and DENIED IN PART. Plaintiff’s motion is GRANTED to the extent
that the court will extend the Scheduling Order deadlines for sixty (60) days. The court establishes
new deadlines as follows:

       Discovery in this action shall be completed on or before November 9, 2020.
       Dispositive motions shall be filed and served no later than December 9, 2020.
       The Joint Pretrial Order shall be filed no later than January 8, 2021. If a dispositive
       motion is filed, the Joint Pretrial Order shall be due thirty (30) days after a decision on
       the dispositive motion.

      There shall be no further extension granted barring unforeseen and extenuating
circumstances.

///
     Case 3:18-cv-00389-MMD-WGC Document 54 Filed 09/09/20 Page 2 of 2



MINUTES OF THE COURT
3:18-cv-00389-MMD-WGC
September 9, 2020
Page Two
_______________________________/



        Plaintiff’s “Motion for Request Extension in Court for Discovery and Trial” (ECF No. 53)
is DENIED as to the request for extension of trial. There has been no trial date set in this case
and, therefore, the request is denied as premature.

       IT IS SO ORDERED.

                                            DEBRA K. KEMPI, CLERK
                                            By:         /s/______________________
                                                    Deputy Clerk
